               Case 2:19-cr-00117-RFB Document 95 Filed 06/02/20 Page 1 of 1



1
                                 UNITED STATES DIS9RICT COURT
2

3                                       DISTRICT OF NEVADA

4    UNITED STATES OF AMERICA,                                  Case No.: 2:19-cr-0117-RFB
5                   Plaintiff,
6                                                                          ORDER
     vs.
7
     EDUARDO LIMON,
8
                   Defendant.
9

10          Before the Court is Defendant Eduardo Limon’s Motion for Judicial Recommendation
11   for Transfer to Home Confinement. (ECF No. 84) The government has not opposed this Motion.
12
     (ECF No. 88). The Court pursuant to 18 U.S.C. § 3621(b)(4)(B) may in its discretion make a
13
     recommendation to the Bureau of Prisons (“BOP”) regarding placement of a particular defendant
14

15   it has sentenced. The Court has reviewed the entire record in this case, including the sentencing

16   hearing. The Court has also considered the negative impact from the global pandemic of the
17   novel coronavirus on BOP operations of and conditions of confinement for the respective facility
18
     where Mr. Limon is in custody. Having considered all of these factors and the information within
19
     the Motion, the Court finds it appropriate to recommend that Mr. Limon be placed on home
20

21   confinement for the remainder of his time under BOP custody.

22          Accordingly,
23          IT IS HEREBY RECOMMENDED to the Bureau of Prisons that the Defendant Eduardo
24
     Limon serve the remainder of his custodial sentence on home confinement.
25
            DATED: June 2, 2020.
26

27

28                                                       RICHARD F. BOULWARE II
                                                         UNITED STATES DISTRICT JUDGE
